Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. We find no concession that at the date to which the closing of title was adjourned there were defects in the title, and there is no competent proof of the existence of defects. Should we assume the existence of defects asserted but not proved, they were of a nature that could be seasonably cured. The assignee submitted himself to the jurisdiction of the court by reason of his taking the assignment and his subsequent interference with the proceeding. Thomas, Stapleton, Mills, Putnam and Blackmar, JJ., concurred.